Citation Nr: 1608247	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals from a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 20 percent for a right upper extremity disability.

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1985 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013 the Veteran indicated that he wished to represent himself and requested VA to proceed with his appeal.

In March 2009, the Veteran requested a Travel Board hearing at the RO.  In July 2009, he withdrew his request for a Travel Board hearing and requested a videoconference hearing.  In October 2009, the Veteran received notification that a videoconference hearing was scheduled for November 4, 2009, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704  (2015).

In January 2011 and July 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

A dependency claim has been raised by the record in a January 2015 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating in excess of 20 percent for a right upper extremity disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been diagnosed with residuals from a TBI based on any in-service head injury.


CONCLUSION OF LAW

The criteria for service connection for residuals from a TBI have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  As noted in the introduction, the Veteran was scheduled to testify at a videoconference hearing before the Board, but did not appear and failed to provide good cause for his absence.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks service connection for residuals from a TBI which he reports having experienced during service that reportedly caused him to lose consciousness for approximately two days.  His claim was denied by an August 2008 rating decision which found that the Veteran was injured while on night maneuvers, but that the incident did not result in loss of consciousness, an injury to the head, or a TBI.
      
The Veteran's STRs contain an October 1985 Emergency Department record noting that the Veteran had tripped while doing night maneuvers and struck his chin on his gun.  A specific notation of no loss of consciousness was noted and complaints of headache and a small knot on the chin were noted.  A minor "STS" of the underside of the chin was noted with no bruise or bony tenderness.  The assessment was soft tissue injury of the underside of the chin.  It appears that the fall caused his service-connected right upper extremity disability.  On October 21, 1985, the Veteran was seen with complaints of burning, tingling and numbness in his right arm.  It was noted that the Veteran had been in a motorcycle accident prior to service, and that the Veteran had been hospitalized for three days while unconscious, although it was unclear whether the loss of consciousness was attributed to the motorcycle accident or the in-service fall.  

A review of the remainder to the STRs does not show any symptoms, complaints, treatment, or diagnosis of a TBI.  In addition, in February 1986, the he was fully alert and oriented with intact long-term memory.  At his separation examination in October 1986, he denied having any loss of memory or amnesia.  He also specifically denied any periods of unconsciousness.  The separation physical noted that the motorcycle accident had occurred in 1980 and resulted in persistent problems with the Veteran's right upper extremity.  There was no mention of any loss of consciousness.

The Veteran's medical treatment records likewise do not show any symptoms, complaints, treatment, or diagnosis of residuals from a TBI.

The Veteran previously was afforded VA examinations regarding other claims in October 1988, December 1990, October 1996, April 2003, October 2004, October 2005, and January 2008.  At these examinations, he reported the falling accident in service, which resulted in a right upper extremity injury, but he did not report any symptoms, complaints, treatment, or diagnosis of a TBI.  In addition, at the October 1988 VA examination, he was found to be mentally sound.

In November 2008, the Veteran filed a claim seeking service connection for residuals of a TBI noting that he was injured on active duty and had loss of consciousness for two days.

In April 2011, a VA examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran's treatment records showed memory dysfunction, which was interpreted to be related to his acquired psychiatric disability rather than organic cognitive dysfunction.

The Veteran was afforded a VA examination for residuals from a TBI in December 2012.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner noted that the Veteran did not have or ever had a TBI or residuals from a TBI.  The examiner indicated that the Veteran had no complaints of impairment of memory, attention, concentration, or executive function, had normal judgment, had appropriate social interaction, was always fully oriented, had normal motor activity, had normal visual spatial orientation, had no neurobehavioral effects, was able to communicate by spoken and written language and able to comprehend spoken and written language, had normal consciousness, and had no subjective symptoms.  The examiner indicated that the Veteran had no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The examiner indicated that the Veteran had a normal Montreal Cognitive Assessment (MOCA) screen.  The examiner reported that there was no supporting evidence from the Veteran's medical record or examination to support service-connection or other cause for a TBI.

The Board acknowledges the Veteran's competency to report experiencing symptoms he associates with residuals from a TBI, but notes that he has not submitted any evidence to establish that he has ever been diagnosed with residuals from a TBI.  To the extent he attributes his psychiatric impairment to a TBI, the Veteran is already separately service connected for a psychiatric disability.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported residuals from a TBI; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no chronic residuals of an in-service TBI have been identified during the course of the Veteran's appeal.

The record contains no evidence of any current diagnosis of residuals from a TBI.  As such, the criteria for service connection for residuals from a TBI have not been met.  Accordingly, the Veteran's claim is denied.


ORDER

Service connection for residuals from a TBI is denied.


REMAND

Regarding the claim for an increased initial disability rating for a right upper extremity disability, the Board notes that the Veteran's last VA examination for his right upper extremity was in February 2013.  Since that time, records suggest that the Veteran's right upper extremity may have increased in severity.  For example, in August 2013, the Veteran reported having loss of use of his right upper extremity, stating that he was experiencing muscle atrophy.  He also reported having difficulty sleeping due to pain.  On examination, his right shoulder joint was markedly painful to palpation and he had limited range of motion.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a new examination is required to evaluate the current nature and severity of the Veteran's service-connected right upper extremity disability.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right upper extremity disability. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


